Title: To Alexander Hamilton from Henry Lee, [5 July 1794]
From: Lee, Henry
To: Hamilton, Alexander



[Richmond, July 5, 1794]
Dear sir

You must know that we Virginians think that the president seems to undervalue us as seamen. I wish you could change this turn of mind in the illustrious sachem, & by way of beginning bring into a Lieutenancy the bearer Mr. Shore.

He is well connected in the southern parts of the state, (where you want acquaintances), is excellenty charactered & bred to the sea service.
His manners bespeak him to be a gentleman & he is properly educated. In short you must abound with very clever fellows if you overlook him.
By the bye all my countrymen who visit Philada. & get acquainted with you return enraptured.
I hope the circulation of their opinions will tend to restore sight to the numerous blind among us. God bless you & prosper.
Very truly I am yours

Henry Lee
Richmond 5th. July 94
A Hamilton Esq

